Case 1:19-cv-10676 Document1 Filed 11/18/19 Page 1of8

Of Counsel:

THE PAGAN LAW FIRM, P.C.
WILLIAM PAGAN, ESQ. (WP 8112)
805 Third Avenue, Suite 1205

New York, New York 10022
Telephone: (212) 967-8202

Fax: (212) 967-8794

Email: wpagan@thepaganlawfirm.com
Attorneys for Plaintiffs

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ANA CORDERO BARREIRO, as administratrix of Civil Action No.:
the Estate of NATHALY CORDERO BARREIRO,
and ANA CORDERO BARREIRO, individually,

 

Plaintift,
COMPLAINT
oe, FOR JURY TRIAL
UNITED STATES OF AMERICA,
Defendants.
COMPLAINT

Plaintiff, ANA CORDERO BARREIRO, by her attorneys THE PAGAN LAW FIRM,
P.C., complaining of the defendant alleges as follows:
JURISDICTION AND VENUE
L, Jurisdiction of this Court is invoked pursuant to The Federal Tort Claims Act or
"FTCA", 28 U.S.C. $$1346(b), 240 1(b), 2671-80 which vests exclusive subject matter jurisdiction
of suits such as this in the United States District Court.
2. The United States Department of Health and Human Services, and its health centers

and clinics, is a department of the UNITED STATES OF AMERICA.
Case 1:19-cv-10676 Document1 Filed 11/18/19 Page 2 of 8

>

3: The Union Community Health Center is a Federally Qualified Health Center
deemed covered by the Unites States Department of Health and Human Services, deemed eligible
for FTCA coverage pursuant to the Federally Supported Health Centers Assistance Act or
“FSHCCAA,” 42 U.S.C. §233(g)-(n) and has its principal place of business located at 2021 Grand
Concourse, Bronx, New York 10453.

4, The UNITED STATES OF AMERICA is the proper defendant in this case based
upon the conduct of deemed federal employees pursuant to the FTCA, 28 U.S.C. §§1346 (b), 240
1(b), 2671-80 and that liability of the UNITED STATES OF AMERICA is set forth in 28 U.S.C.
$2674.

3; Venue is properly laid in the United States District Court for the Southern District
of New York, because plaintiff is domiciled and resides at 2014 Morris Avenue, Bronx, New York
10453 and because the acts giving rise to the Complaint occurred at the Union Community Health
Center located at 2021 Grand Concourse, Bronx, New York 10453.

6. That within two (2) years after the claims of medical negligence herein accrued, on
the 15" day of April, 2019, plaintiff presented her administrative claims pursuant to "Claim for
Damage, Injury, or Death," Standard Form 95, to be filed with the United States Department of
Health and Human Services.

7. That plaintiff has exhausted her administrative remedies, more than six months has
lapsed since the filing of plaintiff's administrative claims and plaintiff has not been notified of a
final determination of her claims.

8. Plaintiffs claims have remained unadjusted, uncompromised, unpaid and
unsettled. Suit is now timely instituted against the UNITED STATES OF AMERICA herein

pursuant to FTCA, 28 U.S.C. §2401(b).
Case 1:19-cv-10676 Document1 Filed 11/18/19 Page 3 of 8

9, Plaintiff has duly complied, so far as is possible, with all conditions precedent set

forth in the FTCA, 28 U.S.C. §2401 to the bringing of this action.
THE PARTIES

10. At all times herein, plaintiff ANA CORDERO BARREIRO was and is a resident
of 2014 Morris Avenue, Bronx, New York 10453.

11. The injuries and resulting damages to ANA CORDERO BARREIRO through her
decedent, NATHALY CORDERO BARREIRO, upon which this Complaint is made, were
proximately caused by the medical negligence and wrongful acts and/or omissions of employees
of the defendant, UNITED STATES OF AMERICA and more particularly including but not
limited to the medical care providers of Union Community Health Center including but not limited
to the following physicians: Tirana O’Banyoun-Organ, Shreyans Bangani, M.D., and Bhawesh
Patel, M.D.

12. That physicians known as Tirana O’ Banyoun-Organ, Shreyans Bangani, M.D., and
Bhawesh Patel, M.D. were/are employees of Union Community Health Center at all times herein
and acted within the scope of their federal employment at the time of the events alleged herein.

COMPLAINT
AS AND FOR A FIRST COUNT

13. At all times material hereto, plaintiff's decedent, NATHALY CORDERO
BARREIRO, was a patient at the Union Community Health Center beginning on or about April
11, 2017 through and including April 21, 2017.

14. At all times hereinafter mentioned, the defendant UNITED STATES OF
AMERICA, through its employees, servants, agents and/or independent contractors at the Union

Community Health Center, and specifically including but not limited to the following physicians:
Case 1:19-cv-10676 Document1 Filed 11/18/19 Page 4 of 8

Tirana O’ Banyoun-Organ, Shreyans Bangani, M.D., and Bhawesh Patel, M.D., rendered medical
care and treatment to plaintiff's decedent NATHALY CORDERO BARREIRO.

15. The Union Community Health Center is a clinic facility that provides and holds
itself out to provide medical care to persons afflicted with illness or disease.

16. At all times material hereto, Tirana O°’ Banyoun-Organ, was and still is a physician
licensed to practice medicine in the State of New York.

if. Tirana O’ Banyoun-Organ held herself out to the public and more particularly to the
plaintiff's decedent, as possessing the proper degree of learning and skill, and that she undertook
to use reasonable care and diligence in the care and treatment of the plaintiff's decedent.

18. At all times material hereto, Shreyans Bangani, M.D., was and still is a physician
licensed to practice medicine in the State of New York.

19. Shreyans Bangani, M.D. held herself out to the public and more particularly to the
plaintiff's decedent, as possessing the proper degree of learning and skill, and that she undertook
to use reasonable care and diligence in the pre-natal, obstetrical care and treatment of the plaintiff's
decedent.

20. At all times material hereto, Bhawesh Patel, M.D., was and still is a physician
licensed to practice medicine in the State of New York.

2b Bhawesh Patel, M.D. held herself out to the public and more particularly to the
plaintiff's decedent, as possessing the proper degree of learning and skill, and that she undertook
to use reasonable care and diligence in the pre-natal, obstetrical care and treatment of the plaintiff's
decedent.

22. The defendant UNITED STATES OF AMERICA and its agents, servants,
independent contractors and/or employees were negligent and careless in the medical care and

treatment rendered to plaintiff's decedent, by failing to exercise the degree of care and skill
Case 1:19-cv-10676 Document1 Filed 11/18/19 Page 5of8

commonly exercised by other physicians and nurses under the same or similar circumstances and
thereby deviated from the good and accepted standards required by them, including but not limited
to the following deviations: in failing to follow standard and accepted medical and nursing
practices and procedures; in failing to follow good and accepted medical practices and procedures;
in failing to timely and/or properly recommend, render or provide proper and adequate care and
treatment in accordance with standard and accepted medical, and nursing procedures; in failing to
timely and properly diagnose, assess and treat plaintiffs complaints and presentations at all times:
in failing to timely and properly formulate differential diagnosis; in failing to provide professional,
and appropriate medical and nursing care and treatment including, without limitation, the duty to
hire, train and supervise employees and independent contractors that provided care and services to
the plaintiff's decedent in accordance with the applicable standards of care; in failing to coordinate
plaintiff's decedent care; in failing to conduct the necessary and indicated examinations and/or re-
examinations, tests, imaging and/or procedures; in failing to timely and properly maintain an
accurate medical chart; in failing to timely and properly examine the plaintiff's decedent, assess
her complaints and presentations, take a medical history at all times and plan and instruct for
assessments and reassessments at timely intervals: in failing to timely and properly take and record
vitals including blood pressure, weight and/or other vital signs; in failing to timely and properly
document findings; in failing to timely and/or properly test and analyze plaintiffs decedent and
other pertinent findings on imaging or labs; in failing to timely and properly diagnose and treat
conditions; in failing to timely and properly appreciate medical history, signs, symptoms and
presentations and document the patient’s chart at all times including but not limited to cramping,
tenderness and pain, blood pressure, back pain, abdominal pain, nausea; in failing to timely and
properly document and appreciate the patient’s past medical history and or medical treatment

history of recent and/or concurrent providers; timely and properly document the chart and/or obtain
Case 1:19-cv-10676 Document1 Filed 11/18/19 Page 6 of 8

records of recent and/or concurrent providers; timely and properly perform laboratory and
diagnostic testing at all times and when indicated; timely and properly collect, analyze and record
results of blood and/or urine specimens; timely appreciate lab results; timely and properly perform
and appreciate results from laboratory tests and diagnostic imaging; timely and properly provide
patient education and/or follow up surveillance; timely and properly encounter and communicate
with the patient at all times; timely and properly obtain and record blood pressure, weight and vital
signs; timely and properly admit to hospital for observation , testing and/or treatment; timely and
properly formulate, assess and/or re-assess a plan for care at all times.

23. As a direct and proximate result of the negligence and carelessness of the
defendants, aforesaid, plaintiff's decedent suffered pain and suffering and ultimately death on June
13, 2017.

24, That as a direct and proximate result of the foregoing, plaintiff has been damaged
by the defendant herein and she seeks a monetary award and damages set forth herein below in

plaintiffs prayer for relief.

AS AND FOR A SECOND COUNT

25. Plaintiff repeats and realleges paragraphs 1-24 with the same force and effect as if
fully set forth herein.

26. ‘That plaintiff's decedent is survived by her mother, plaintiff, ANA CORDERO
BARREIRO. Plaintiff's decedent was a diligent, industrious and loving daughter who showed
great affection to her family and made financial contributions toward its household and as a result
of defendants' negligence, plaintiff has lost the support, companionship and services of decedent.

27. That plaintiff's decedent was an able-bodied woman capable of employment and

would have earned monies in the future if still living; and that she would have become employed
Case 1:19-cv-10676 Document1 Filed 11/18/19 Page 7 of 8

regularly and made financial contributions to her family, which financial contributions have been
lost by reason of her death.

28. That plaintiff's decedent at the time of her death was young and in good health; and
plaintiff is informed and believes that her decedent had a considerable life expectancy and, had
she not died, would have continued to be employed and made financial contributions to her family
for a considerable time in the future.

29. That as a direct and proximate result of the foregoing, plaintiff has been damaged
by the defendant herein and she seeks a monetary award and damages set forth herein below in

plaintiffs prayer for relief.

PRAYER FOR RELIEF

WHEREFORE, plaintiff demands judgment against the defendant, the UNITED STATES
OF AMERICA and/or in the alternative, for such sums as would reasonably and properly
compensate plaintiff in accordance with the laws of the State of New York, the Federal Tort Claims
Act, and the sums demanded of FIVE MILLION DOLLARS ($5,000,000) for the FIRST and
SECOND COUNT herein and as requested in the Standard Form 95 for damages, interest, costs
of suit and attorneys' fees allowable by law.

JURY DEMAND

Plaintiff hereby demands a trial by jury as to all issues triable thereto in the within action.

Respectfully submitted this 18th day of November 2019.

Dated: New York, New York |
November 18, 2019 f

f

Williant Pagan/séq. (WP 8112)
THE PAGAX, LAW FIRM, P.C.

 
Case 1:19-cv-10676 Document1 Filed 11/18/19 Page 8 of 8

Attorneys for Plaintiffs

805 Third Avenue, Suite 1205
New York, New York 10022
Phone: (212) 967-8202
